Walker, J.,
concurring: I concur in the opinion of the Court, as written by the Chief Justice, and also in tbat of Justice Adams, not discerning any substantial difference between them.
Under ordinary circumstances the premium must first be paid and the policy delivered before the latter can take effect, tbat may readily be conceded. But the question bere is quite different. The company promised to deliver the policy promptly, so tbat it would take effect and be available to the beneficiary wben the applicant should die, and it made full preparation to do so, giving its agent orders to deliver it, wbicb be failed to obey, as it was not personally convenient to do so because be thought be might save some time and effort if be should wait for an accumulation of policies to be delivered. It was entirely owing to this default of its agent, whose bounden duty it was to deliver the policy, tbat it was not delivered and the premium paid wben the applicant was in perfectly good health. It was the duty of the company to deliver the policy, and it was notified tbat the applicant was fully ready, willing, and able to pay the premium and receive the policy, and this duty it failed to perform, whereby damage has resulted to the beneficiary, and a cause and right of action has accrued to the plaintiff by reason of this neglect and default of the company through its agent. The company bad the right to employ an agent to assist it in performing its duty, but it is responsible for bis neglect, or default, and must answer over for it to those entitled to receive the money on the policy if it bad been properly delivered and was in force at the time of the applicants’ death.
Respondeat superior is the maxim wbicb fixes this liability. It is a plain case of a default by the agent, rendering the principal answerable for the wrong.